MANDERINO, Justice
(concurring).
Although I concur in the result reached by the majority there is one important aspect of this case that I feel should be considered by the Commonwealth Court when the case is remanded for further proceedings.
The Commission concluded that General Electric “violated the Pennsylvania Human Relations Act by failing to take affirmative action to dispel an acknowledged, albeit erroneous, feeling amongst its employees that certain jobs at respondent’s facility were for males and certain jobs at respondent’s facility were for females.” (Emphasis added.)
In passing on this point the Commonwealth Court in General Electric v. Commonwealth of Pa., Pa. Human *318Relations Commission, 18 Pa.Cmwlth. 316, 325, 334 A.2d 817 (1975), concluded:
“The point here is that there is no statutory requirement that any employer take affirmative action to dispel feelings among its employees, and the failure to do so cannot, therefore, be found to be an unlawful discriminatory practice.” (Emphasis added.)
I disagree with this conclusion of the Commonwealth Court, especially in view of the express language of the Human Relations Act. The Act itself provides that it is to be construed liberally “. . . for the accomplishment of the purposes thereof . . .” 43 P.S. § 962(a).
It should also be noted that this Court and the Commonwealth Court imposed an affirmative duty to desegregate upon a Housing Authority that contended it did nothing wrong and that segregation occurred simply because “. . . blacks do not want to live with whites and whites not with blacks.” Pa. Human Relation’s Comm. v. Chester Housing Auth., 458 Pa. 67, 327 A.2d 335 (1974). In that case we concluded:
“An unlawful discriminatory practice having been found to exist, the Commission is statutorily empowered ‘to take such affirmative action ... as, in the judgment of the Commission, will effectuate the purposes of the Act . . .’” (Emphasis added.) 43 P.S. § 959 (Supp.1974), 327 A.2d at 346.
I would hold, therefore, that if the facts indicate that the total work climate “chilled” the rights of the female employees to apply for jobs in certain categories for which they were otherwise qualified; that if as a result of this chilling effect discrimination in fact occurred; and that if the employer knew or should have known of the discrimination and did nothing to prevent it, a viola*319tion of the Human Relations Act should be deemed to have occurred.
ROBERTS and NIX, JJ., join in this concurring opinion.